In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1695V
                                          UNPUBLISHED


    KATHY J. STOPAR,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: March 24, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for Petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

       On October 31, 2019, Kathy J. Stopar filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused by an influenza (“flu”) vaccine administered on
November 5, 2016. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

       On October 7, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for a SIRVA. On March 18, 2022, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $92,500.00 for pain
and suffering an $8,114.63 for past unreimbursable expenses. Proffer at 1-2. In the
Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $100,614.63 comprised of $92,500.00 for pain and suffering and
$8,114.63 for past unreimbursable expenses in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 KATHY J. STOPAR,              )
                               )
           Petitioner,         )
 v.                            )                     No. 19-1695V
                               )                     Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN )                     ECF
 SERVICES,                     )
                               )
           Respondent.         )
                               )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On October 31, 2019, Kathy J. Stopar (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to

-34 (“Vaccine Act” or “Act”), as amended. Petitioner alleges that she suffered “injuries” as a

result of an influenza (“flu”) vaccine administered to her on November 5, 2016. On October 6,

2021, respondent filed his Vaccine Rule 4(c) report, recommending that compensation be

awarded to petitioner for a presumed Shoulder Injury Related to Vaccine Administration

(“SIRVA”). On October 7, 2021, the Chief Special Master issued a Ruling on Entitlement

finding petitioner entitled to compensation.

   I.        Items of Compensation

        A.      Pain and suffering

        Respondent proffers that petitioner should be awarded $92,500.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

        B.      Past Unreimbursable Expenses

        Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be
awarded past unreimbursable expenses in the amount of $8,114.63. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

           These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

    II.       Form of the Award

           Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following1: a lump sum payment of $100,614.63, in the form of

a check payable to petitioner, Kathy J. Stopar.

    III.      Summary of Recommended Payments Following Judgment

           Lump sum payable to petitioner, Kathy J. Stopar:             $100,614.63.



                                                 Respectfully submitted,

                                                 BRIAN M. BOYNTON
                                                 Principal Deputy Assistant Attorney General

                                                 C. SALVATORE D’ALESSIO
                                                 Acting Director
                                                 Torts Branch, Civil Division

                                                 HEATHER L. PEARLMAN
                                                 Deputy Director
                                                 Torts Branch, Civil Division

                                                 ALEXIS B. BABCOCK
                                                 Assistant Director
                                                 Torts Branch, Civil Division


1
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                    2
                        s/Traci R. Patton
                        TRACI R. PATTON
                        Assistant Director
                        Torts Branch, Civil Division
                        U.S. Department of Justice
                        P.O. Box 146
                        Ben Franklin Station
                        Washington, DC 20044-0146
                        Tel: (202) 353-1589
                        E-mail: Traci.Patton@usdoj.gov

Dated: March 18, 2022




                          3